Stephens, J.
1. A petition for certiorari must plainly and distinctly set forth the errors complained of.
2. A petition for certiorari which assigns error upon the grant of a new trial upon oral motion, by a judge of the municipal court of Atlanta, fails to set forth any ground of error where the only assignment of error to such judgment is in the following language: “To the order granting the new trial petitioner then and there excepted, now excepts and assigns the same as error, upon the ground that the same was contrary to law, the principles of equity and justice.” The petition for certiorari recites that the plaintiff made “ an oral motion for new trial,” and that upon a hearing the trial judge sustained and “granted the same.” It not appearing what grounds of error were urged in the oral motion for new trial, such general assignment of error to the judgment on the motion is insufficient. See, in this connection, Mutual Building & Loan Asso. v. Glessner, 99 Ga. 747 (27 S. E. 187); Erskine v. Duffy, 76 Ga: 602; Groover v. Inman, 60 Ga. 407, (5).
3. The judge did not err in failing to sustain the certiorari.

Judgment affirmed.


Jenkins, P. J., and Smith, J., concur.

Certiorari; from Fulton superior court — Judge Pendleton. October 14, 1919.
Moore & Pomeroy, Coles & Savage, for plaintiffs in error.
Walter S. Dillon, C. M. Lancaster, contra.